ACCEPTED
                                                                                                14-15-00357-cr
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         11/27/2015 2:20:17 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO. 14-15-00357-CR

                       IN THE COURT OF APPEALS            FILED IN
                               FOR THE             14th COURT OF APPEALS
                 FOURTEENTH JUDICIAL DISTRICT OF TEXASHOUSTON, TEXAS
                                                   11/27/2015 2:20:17 PM
                            HOUSTON, TEXAS
                                                                        CHRISTOPHER A. PRINE
                                                                               Clerk

ERIK KUETHER                                  §                  APPELLANT
                                              §
V.                                            §
                                              §
THE STATE OF TEXAS                            §                  APPELLEE


      APPEAL FROM THE COUNTY CRIMINAL COURT AT LAW NO. 7
                    HARRIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. 1935745


     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       ERIK KUETHER, Appellant, pursuant to Texas Rule of Appellate Procedure

10.5(b), submits this motion for extension of time to file his brief.

                                              I.

       Appellant’s brief is due on November 30, 2015. However, the complete reporter’s

record has not yet been filed. Appellant asks that this Court extend his due date to 30

days after the court reporter files the complete record, or to December 30, 2015.

                                             II.

       On September 30, 2015, Appellant’s counsel received notice that the reporter’s

record had been filed. However, upon reviewing the record, counsel determined that only
one volume of a four volume trial record had been filed. On October 10, 2015, counsel

contacted the court reporter about the incomplete record.             The court reporter

acknowledged the error and indicated that a supplemental record would be filed. On

October 23, 2015, the court reporter attempted to file the record, but it was refused. On

October 30, 2015, the court reporter again attempted to file the record, but it was refused.

Appellant has paid for the reporter’s record, but as of the filing of this motion, the court

reporter has not filed the complete record.

                                              III.

       This Court has previously granted Appellant one extension of time to file brief.

This motion is not made for delay, but to see that justice is done.

                                                         Respectfully submitted,

                                                         /s/ Matthew J. DeLuca
                                                         Matthew J. DeLuca
                                                         State Bar No. 24069601
                                                         712 Main Street, Suite 2450
                                                         Houston, Texas 77002
                                                         Tel: (713) 429-4400
                                                         Fax: (713) 228-2366
                                                         matt@mattdelucalaw.com
                                                         Attorney for Appellant


                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on the Harris

County District Attorney’s Office, by e-service.

                                                         /s/ Matthew J. DeLuca
                                                         Matthew J. DeLuca



                                               2